United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3668
                                     ___________

Donnie E. Blankenship,                    *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Michael Groose,                           *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: November 6, 1998
                               Filed: November 9, 1998
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Donnie Blankenship appeals from the district court’s1 denial of his 28 U.S.C.
§ 2254 petition. Having carefully reviewed the record, including the magistrate judge’s
thorough thirty-nine page report and recommendation, as well as the parties’
submissions, we affirm the judgment of the district court for the reasons set forth in the
report and recommendation adopted by the district court. See 8th Cir. R. 47B. We

      1
       The HONORABLE GEORGE F. GUNN, JR., late a United States District
Judge for the Eastern District of Missouri, adopting the report and recommendations
of the HONORABLE DAVID D. NOCE, United States Magistrate Judge for the
Eastern District of Missouri.
also deny Blankenship’s motions for appointment of counsel and access to a law clerk,
and deny the government’s motion to quash the certificate of appealability.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-